Citation Nr: 0708819	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-41 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits on account of the veteran's 
need for aid and attendance of another due to his service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1945.  He died on March [redacted], 2004.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In April 2005, the appellant testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.


FINDINGS OF FACT

1. The veteran's claim for aid and attendance was pending at 
the time of his death.

2. At the time of his death, the veteran was service-
connected for enucleation of the left eyeball; traumatic 
multiple metallic foreign bodies in the right posterior chest 
wall and right upper lobe of his lung; a right back wound 
with moderate injury; a right arm wound with moderate injury; 
a penetrating shrapnel wound of the right cheek; and 
chorioretinitis, healed, with normal right vision, all at a 
combined rating of 70 percent.  He was also rated totally 
disabled due to individual unemployability as a result of 
service connected disability and was granted a special 
monthly compensation for anatomical loss of one eye.

3. The veteran's service connected disabilities did not 
result in any of the following: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which required 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.

4. At the time of his death, the veteran is not shown to have 
required the aid and attendance of another as a result of his 
service connected conditions.  Evidence on file at the time 
of the veteran's death shows that he required aid and 
attendance due to metastatic lung cancer, hypertension and 
gastro-esophageal reflux disease (GERD); and service 
connection was not established for these conditions

5.  The appellant was married to the veteran at the time of 
his death.

6.  The appellant's claim for accrued benefits was received 
in March 2004, less than one year after the veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits on account 
of veteran's need for aid and attendance of another due to 
his service-connected disabilities.  38 U.S.C.A. § 1114(l), 
5121 (West  2002); 38 C.F.R. §  3.351(b)(3), 3.352(a), 3.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the present case, a letter in August 2004 satisfied the 
notice requirements for elements (1), (2) and (3) above, but 
it is unclear from the record whether the appellant was 
explicitly asked to provide any evidence in her possession 
that pertained to the claim prior the initial AOJ decision.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that she has been notified of the need 
to provide such evidence, for the following reasons.  The 
August 2004 letter informed the appellant what additional 
information or evidence was needed to support her claim, and 
that it was her responsibility to make sure that VA received 
all requested records that were not in the possession of a 
federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant was adequately informed 
of the need to submit relevant evidence in her possession.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since accrued 
benefits are being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.

Neither the appellant nor her representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Service medical records, VA medical records and examination 
reports, non-VA medical records, her DRO hearing transcript 
and lay statements have been associated with the record.  VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the appellant's claim and 
VA has satisfied, to the extent possible, the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue on 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

Periodic monetary benefits under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death (accrued benefits) and due and 
unpaid, shall, upon the death of such individual be paid to 
the veteran's surviving spouse or as reimbursement to a 
person who bore the expense of the veteran's last sickness or 
burial.  38 U.S.C.A. § 5121(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).

The appellant contends she is entitled to accrued benefits 
for the veteran's claim for aid and attendance, which was 
pending at the time of his death.  The appellant was married 
to the veteran at the time of his death and her claim for 
accrued benefits was received in March 2004, less than one 
year after the veteran's death.

According to the provisions of 38 U.S.C.A. §  1114(l), if a 
veteran, as the result of a service-connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, he or she shall be paid an 
additional amount of compensation (special monthly 
compensation) due to the need for aid and attendance.

The following will be accorded consideration in determining 
the need for regular aid and attendance: an inability of 
claimant to dress or undress himself, or to keep himself  
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

While the veteran was clearly in need of aid and attendance 
of another, a report from a VA Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance 
reflects the examiner's opinion this was due to his non 
service-connected metastatic lung cancer, hypertension and 
GERD.  At the time of his death, the veteran was service-
connected for enucleation of the left eyeball; traumatic 
multiple metallic foreign bodies in the right posterior chest 
wall and right upper lobe of his lung; a right back wound 
with moderate injury; right arm would with moderate injury; 
penetrating shrapnel wound of the right cheek; and 
chorioretinitis, healed, with normal right vision; at a 
combined rating of 70 percent.  He was also rated totally 
disabled due to individual unemployability as a result of 
service connected disability and was granted special monthly 
compensation for anatomical loss of one eye.

There is no indication in the evidence of record that the 
veteran's service-connected disabilities rendered him so 
helpless as to be in need of regular aid and attendance.  The 
record does not show that it was his service connected 
conditions that caused weakness of the lower extremities, 
that rendered him unable to dress or undress himself or keep 
himself ordinarily clean, to feed himself, or to attend to 
wants of nature, or to require assistance on a regular basis 
to protect him from dangers incident to his daily 
environment.  The VA examination report clearly indicates 
that the veteran's need for aid and attendance was due to his 
metastatic lung cancer, hypertension and GERD.  As these were 
not service-connected disabilities at the time of the 
veteran's death, the preponderance of the evidence is against 
the claim, there is no doubt to be resolved, and entitlement 
to accrued benefits on account of veteran's need for aid and 
attendance due to his service-connected disabilities is not 
warranted.


ORDER

Entitlement to accrued benefits on account of veteran's need 
for aid and attendance of another due to his service-
connected disabilities is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


